Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered April 16, 1999, convicting him of robbery in the first degree and menacing in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was not substantially prejudiced by the delayed exchange of certain Rosario material (see, People v Rosario, 9 NY2d 286, cert denied 368 US 866; People v Ranghelle, 69 NY2d 56; see, People v Saunders, 272 AD2d 347; People v Farper, 234 AD2d 561). Krausman, J. P., Luciano, H. Miller and Feuerstein, JJ., concur.